United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 7, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50260
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RIGOBERTO LAIJA-GARCIA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-03-CR-1462-ALL
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Rigoberto Laija-Garcia appeals his guilty-plea conviction of

conspiracy to possess with intent to distribute a controlled

substance, i.e., more than 100 kilograms of marijuana, and making

a false statement.   Laija-Garcia argues that the district court

erred in denying his motion to suppress evidence seized after the

stop of his car by a Border Patrol agent.

     Laija-Garcia was stopped at approximately 1:00 a.m. by an

experienced Border Patrol agent who observed him driving slowly


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50260
                                -2-

near the border in an area frequented by drug traffickers on a

dead-end road typically used only by ranchers during daylight

hours.   The agent testified that, when he shone a flashlight on

Laija-Garcia, Laija-Garcia’s eyes opened wide, he turned his body

away, and he accelerated past the agent towards the dead end.

Additionally, the agent was aware that, on at least two recent

occasions, drug smugglers had successfully imported drugs through

the same area, and the stop occurred soon after a sensor alarm

had sounded and near four large bundles of marijuana.

     Thus, the totality of the circumstances indicates that the

Border Patrol agent had reasonable suspicion supported by

articulable facts that criminal activity was afoot.     See United

States v. Neufeld-Neufeld, 338 F.3d 374, 378-80 (5th Cir. 2003).

Accordingly, the judgment of the district court is AFFIRMED.